DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 3, 15, 21 -  22, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claims 3, 15, several of the features of these claims were known in the art as evidenced by Bailo et al, “Red blood cell image generation for data augmentation using Conditional Generative Adversarial Networks”, which anticipates the limitations of parent claims 1, 13, 19. In particular, Bailo discloses collecting the shape data of the plurality of red blood cells from the plurality of masks to obtain the training data set, calculating the segmentation boundary of the each red blood cell in the training data set, and establishing the red blood cell shape data set based on the segmentation boundary at p. 1041, sec. 3; FIG. 3 (second row); pp. 1041-1042, sec. 4.1 and FIG. 4; p. 1042, sec. 4.1.1. However, Bailo does not disclose  identifying a discontinuous background region in a background image through image segmentation, marking the discontinuous background region, and determining a segmentation threshold performing edge detection on cell membranes of the plurality of red blood cells in each red blood cell image region by using an edge detection method, to obtain an 8-connected edge of a single pixel in the each red blood cell image region comparing the segmentation threshold with a grayscale value of a pixel, performing pixel segmentation on the red blood cell image based on the segmentation threshold to obtain a plurality of red blood cell image regions, and performing grayscale stretching on the 8-connected edge of the single pixel in the each red blood cell image region to segment a red blood cell image background and a grayscale value of the 8-connected edge of the single pixel to obtain a binary image performing a fill operation on the binary image to fill an interior of the each red blood cell in the binary image to obtain a filled binary image performing canny edge detection on the filled binary image to obtain [[a]]the segmentation boundary of the each red blood cell wherein when grayscale stretching is performed on the 8-connected edge of the single pixel in the each red blood cell image region, the following conversion formula is used to segment the red blood cell image background and the grayscale value of the 8-connected edge of the single pixel to obtain the binary image g(i, j): 

    PNG
    media_image1.png
    46
    155
    media_image1.png
    Greyscale

wherein, T represents the segmentation threshold, f (i, j) represents an input red blood cell image, and g(i, j) represents an output red blood cell image.
With regards to claims 21 and 22, these claims depend from claims 3 and 15, respectively, and therefore incorporate the features of those claims that were found allowable. These claims found allowable are  for the same reasons as were provided with respect to their parent claim(s).




(continued on next page)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 - 20, 23 - 26, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because this claim recites “computer-readable storage medium .”  The phrase “computer-readable storage medium ” is not defined in the specification.   The specification discloses embodiments of computer readable storage mediums such as, “The computer-readable storage medium may be a non-volatile computer-readable storage medium, or may be a volatile computer-readable storage medium.”  (Spec., p. 15, par. 2).  The examples of computer readable media provided by the specification do not limit the scope of the phrase “computer-readable storage medium .”  Moreover, the exemplary embodiment (i.e., “may be a volatile computer-readable storage medium”) specifically read upon non-transitory computer readable mediums. Thus, the broadest reasonable interpretation of “computer-readable storage medium ” covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010).




(continued on next page)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, 4 - 6, 13 - 14, 16 - 20, 24 - 26, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailo et al, “Red blood cell image generation for data augmentation using Conditional Generative Adversarial Networks”

With regards to claim 1, Bailo discloses obtaining a plurality of clinical red blood cell images wherein each of the plurality of clinical red blood cell images comprises a plurality of red blood cells, and shapes and positions of the plurality of red blood cells on the same red blood cell image are identical or different at p. 1041, sec. 3; FIG. 3 (first row)
Bailo discloses dividing red blood cells of different shapes at different positions in each of the plurality of clinical red blood cell images into a plurality of submasks (“segmentation mask for each RBC”) at p. 1041, sec. 3; FIG. 3 (second row).
Bailo discloses synthesizing the plurality of submasks corresponding to each of the plurality of clinical red blood cell images to generate one mask, and to obtain a plurality of masks (“instance segmentation masks”) corresponding to the plurality of red blood cell images at pp. 1041-1042, sec. 4.1 (“[C]ombines sampled cell shapes and their distributions to produce synthetic segmentation masks… [W]e formulate a synthetic segmentation mask as a set of sampled cell shapes which are located at their corresponding locations on the background”) and FIG. 4.
Bailo discloses collecting shape data of the plurality of red blood cells from the plurality of masks to obtain a training data set at p. 1042, sec. 4.1.1: “[W]e extract every single cell shape from each instance segmentation mask in the train set.”
Bailo discloses calculating a segmentation boundary of each red blood cell in the training data set and establishing a red blood cell shape data set based on the segmentation boundary of the each red blood cell at p. 1042, sec. 4.1.1: “During the training stage, segmented boundaries of each cell in the training data are accumulated to build the cell shape database.”
Bailo discloses the red blood cell shape data set is used to provide the shape data of the plurality of red blood cells during synthesis of a red blood cell image at p. 1042, sec. 4.1.1: “In the inference stage (i.e. generating new samples), the cell shape sampler iteratively selects random cell shape si from the database and puts it on the instance segmentation mask which is composed of numerous cells.” See also, p. 1043, sec. 4.3 (“For the purpose of synthesizing photorealistic blood cell image given the instance segmentation mask, …”).
With regards to claim 2, Bailo discloses invoking a red blood cell shape sampler to iteratively select a red blood cell shape si from the red blood cell shape data set, wherein                         
                            1
                            ≤
                            i
                            ≤
                            n
                        
                     and i is a positive integer, and si  represents red blood cells of different shapes at different positions at p. 1042, sec. 4.1.1: “In the inference stage (i.e. generating new samples), the cell shape sampler iteratively selects random cell shape si from the database and puts it on the instance segmentation mask…” See, also, pp. 1041-1042, sec. 4.1.
Bailo discloses placing the selected red blood cell shape in the submasks to obtain the red blood cell shape and a position of the red blood cell in the red blood cell image, and using the obtained red blood cell shape and the position of the red blood cell in the red blood cell image as the mask an expression of the mask is as follows: 

    PNG
    media_image2.png
    17
    233
    media_image2.png
    Greyscale

wherein s1 , s2 , and sn all represent the shapes of the plurality of red blood cells, ln, represents the positions of the plurality of red blood cells in the red blood cell image, (sn, ln) represents a submask, n represents the total number of the plurality of red blood cells in the red blood cell image, n is a positive integer, and background represents a background pixel image of the red blood cell image at pp. 1041-1042, sec. 4.1 and eqn. 1.
With regards to claim 4, Bailo discloses using an estimation of distribution algorithm to locate the position of the each red blood cell in the red blood cell shape data set and a position of each pixel in the each red blood cell, based on a probability density function, the position of the each red blood cell and the position of the each pixel, calculating a prior probability that the each pixel is selected as a red blood cell center at p. 1042, sec. 4.1.2: “[O]ur cell distribution algorithm sequentially samples the appropriate location of each cell from the probability density function defined on the 2D discrete space… where each pixel value in P(i) denotes the probability of being selected as a location of a cell’s center at time step i.”
Bailo discloses generating a possibility image set P(i) (“probability map P(i)”) corresponding to the each red blood cell from the prior probability that the each pixel is selected as the red blood cell center and the each red blood cell at p. 1042, sec. 4.1.2: “The location of i-th cell li is sampled from the probability map P(i) as: li ∼ P(i), where each pixel value in P(i) denotes the probability of being selected as a location of a cell’s center at time step i… this explains that the probability map P(i) incrementally changes as accumulating the function z(·) to its previous state. The excitation function z(li) is calculated by applying a 2D Gaussian function with σ = σx = σy around the sampled cell center li …”
Bailo discloses sequentially selecting the prior probability from the possibility image set P(i) based on the value of i in ascending order, and simulating a real adhesion state of red blood cells for each value of i at p. 1042, sec. 4.1.2: “P(i) is initially uniform during the sampling of the first ninit cells, but changes its landscape as i increases in order to simulate inherent cell adhesion.”
Bailo discloses calculating the distribution data of the each red blood cell in the red blood cell shape data set based on the position of the each red blood cell and the position of the each pixel in the real adhesion state of the plurality of red blood cells simulated for the each value of i at p. 1042, sec. 4.1.2: “[O]ur cell distribution algorithm sequentially samples the appropriate location of each cell from the probability density function defined on the 2D discrete space… P(i) is initially uniform during the sampling of the first ninit cells, but changes its landscape as i increases in order to simulate inherent cell adhesion. We have modeled this evolving nature of P(i) as a Markov random process.

    PNG
    media_image3.png
    69
    359
    media_image3.png
    Greyscale

…The excitation function z(li) is calculated by applying a 2D Gaussian function with σ = σx = σy around the sampled cell center li.”
With regards to claim 5, Bailo discloses inputting the red blood cell shape data set into a generator G at p. 1043, sec. 4.2: “For our scenario, the pix2pixHD framework is composed of Generator G which tries to translate segmentation mask to a photorealistic blood cell image.”
Bailo discloses converting, by the generator G, the segmentation mask in the red blood cell shape data set into the plurality of red blood cell images, and inputting the plurality of red blood cell images obtained through the conversion into two multi-scale discriminators D, wherein the plurality of red blood cell images obtained through the conversion are all images that simulate realistic red blood cells at p. 1043, sec. 4.2: “For our scenario, the pix2pixHD framework is composed of Generator G which tries to translate segmentation mask to a photorealistic blood cell image. At the same time, two multi-scale Discriminators D = (D1,D2) are trying to distinguish real images from the generated ones.”
Bailo discloses performing, by the two multi-scale discriminators D, discrimination at least once between a real red blood cell image and a synthesized red blood cell image within a preset period of time, and to train a neural network model at p. 1043, sec. 4.2 (“two multi-scale Discriminators D = (D1,D2) are trying to distinguish real images from the generated ones”); pp. 1045-1046 (“R-CNN”).
Bailo discloses outputting, by the two multi-scale discriminators D, training results and combining, by a feature encoder network E, the training results with the red blood cell shape data set x to obtain a combined result, wherein the combined result is used to control a style of synthesizing the red blood cell image at p. 1043, sec. 4.2: “[W]e incorporate feature encoder network E and combine its output with original input x to be able to manipulate image synthesis style easily.” See, also, FIG. 2.

    PNG
    media_image4.png
    292
    788
    media_image4.png
    Greyscale

See, also, p. 1043, sec. 5.1.
Bailo discloses the combined result is obtained by using a K-means clustering algorithm to generate a plurality of clusters from the training results and the red blood cell shape data set at p. 1043, sec. 4.2: “The style of the output image is influenced by randomly sampling features from one of 10 clusters which are created by running K-means clustering on the outputs of the encoder E supplied with the training images.”
Bailo discloses the style of synthesizing the red blood cell image is determined by the feature encoder network E based on randomly collected features of the plurality of clusters at p. 1043, sec. 5.1: “After training is completed, 10 clusters are created using encoded features for each semantic category. These clusters are used to simulate different blood cells style leading to the diversification of generated images.”
Bailo discloses inputting the plurality of masks into the generator at a stage of synthesizing the red blood cell image at p. 1043, sec. 4.2: “For our scenario, the pix2pixHD framework is composed of Generator G which tries to translate segmentation mask to a photorealistic blood cell image.” See, also, FIG. 2: “During the inference stage, synthetic segmentation mask is created (c) and fed to the generator network to produce the realistic blood cell image (d).”
Bailo discloses synthesizing, by the generator, the plurality of masks into the red blood cell image at p. 1043, sec. 4.2: “For our scenario, the pix2pixHD framework is composed of Generator G which tries to translate segmentation mask to a photorealistic blood cell image.” See, also, FIG. 2: “During the inference stage, synthetic segmentation mask is created (c) and fed to the generator network to produce the realistic blood cell image (d).”
With regards to claim  6, Bailo discloses a complete network training target (“full training objective”) is as follows: 

    PNG
    media_image5.png
    52
    519
    media_image5.png
    Greyscale

wherein, x represents the red blood cell shape data set,                 
                    
                        
                            L
                        
                        
                            G
                            A
                            N
                        
                    
                
             (G, Dk) represents an adversarial loss, and an expression of the adversarial loss is as follows: 

    PNG
    media_image6.png
    26
    361
    media_image6.png
    Greyscale

wherein,                 
                    
                        
                            L
                        
                        
                            F
                            M
                        
                    
                
             (G, Dk) represents a feature matching loss, the feature matching loss is used to stabilize the training results and compensate visually generated results on a plurality of scales, and an expression of the feature matching loss is as follows: 

    PNG
    media_image7.png
    43
    334
    media_image7.png
    Greyscale

wherein,                 
                    
                        
                            L
                        
                        
                            P
                            R
                        
                    
                
             (G(x,E(x)),y)represents a perceptual reconstruction loss, and an expression of the perceptual reconstruction loss is as follows:

    PNG
    media_image8.png
    44
    284
    media_image8.png
    Greyscale

at p. 1043, sec. 4.2 (in particular, see eqns. (4)-(7).
With regards to claim , the steps performed by the apparatus of this claim are anticipated by Bailo for the same reasons as were presented with respect to claim , which is a method claim reciting these same steps.
With regards to claim 13, the steps performed by the apparatus of this claim are anticipated by Bailo for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 14, the steps performed by the apparatus of this claim are anticipated by Bailo for the same reasons as were presented with respect to claim 2, which is a method claim reciting these same steps.
With regards to claim 16, the steps performed by the apparatus of this claim are anticipated by Bailo for the same reasons as were presented with respect to claim 4, which is a method claim reciting these same steps.
With regards to claim 17, the steps performed by the apparatus of this claim are anticipated by Bailo for the same reasons as were presented with respect to claim 5, which is a method claim reciting these same steps.
With regards to claim 18, the steps performed by the apparatus of this claim are anticipated by Bailo for the same reasons as were presented with respect to claim 6, which is a method claim reciting these same steps.
With regards to claim 19, the steps of the instructions stored in the computer readable medium of this claim are anticipated by Bailo for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 20, the steps of the instructions stored in the computer readable medium of this claim are anticipated by Bailo for the same reasons as were presented with respect to claim 2, which is a method claim reciting these same steps.
With regards to claim 24, the steps of the instructions stored in the computer readable medium of this claim are anticipated by Bailo for the same reasons as were presented with respect to claim 4, which is a method claim reciting these same steps.
With regards to claim 25, the steps of the instructions stored in the computer readable medium of this claim are anticipated by Bailo for the same reasons as were presented with respect to claim 5, which is a method claim reciting these same steps.
With regards to claim 26, the steps of the instructions stored in the computer readable medium of this claim are anticipated by Bailo for the same reasons as were presented with respect to claim 6, which is a method claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668